Title: From George Washington to Alexander White, 12 September 1798
From: Washington, George
To: White, Alexander



Dear Sir
Mount Vernon 12th Sep. 1798.

Your letter of the 8th instant, with a plan of the Squares in the vicinity of the Capital, came to me on the 10th; and for the trouble you have been at in designating such lots as you think would answer my purpose, I feel much obliged.
From what you have said, and from the recollection I have of the ground, I give a decided preference to lot No. 16 in square 634; but the price I fear (upwards of $1200) will sink too deep into the fund which must be appropriated to the buildings; and therefore, if the following queries respecting lot No. 2 in square 731 are satisfactorily answered, I must content myself with that; as it is not with a view to accumulate property in the City, but merely to contribute a mite to the accomodation of Congress, that I purchase at all.
The facts I wish to ascertain are—1. Is the high part of No. 2 in square 731 upon a level with the ground on which the road runs from the Capital to the upper ferry, over the E. Branch?—2. Is there any higher ground between it and the Eastern B: to obstruct the view thereof? and 3. is there much fall between the East & West corner of the front on Pennsylvania Avenue? Answers to these questions will enable me to chuse, without further delay.
As I never require much time to execute any measure after I have resolved upon it; if an Undertaker could be engaged in the City, or its vicinity, to dig the Cellars, & lay the foundation; and the Commissioners would do me the favour to enter into a contract

therefor, to the basement story, I could wish it to be set about and executed this fall (and the earlier the better). Any engagement they shall enter into on my behalf, shall be most religiously complied with. If an advance of money to carry on the work is required it may be engaged; and as two houses joined, & carried on together, will look better, & come cheaper than building them seperately or at different times, I have determined to commence two and if I can procure the means, complete both in the course of next summer.
I am not skilled in Architecture, and perhaps know as little of planning, but as the houses I mean to build will be plain, and (if placed on lot 16 in sqr. 634) will be adapted to the front of the lot, leaving allies, or entries to the back buildings, I enclose a sketch, to convey my ideas of the size of the houses, rooms, & manner of building them; to enable you to enter into the Contract.
This sketch exhibits a view of the ground floor; the second, & third, if the Walls should be run up three (flush) stories, will be the same; and the Cellars may have a partition in them at the Chimnies—My plan when it comes to be examined, may be radically wrong; if so, I persuade myself that Doctr Thornton (who understands these matters well) will have the goodness to suggest alterations.
I shall make no apology for soliciting this favor of the Commissioners. To promote buildings is desirable; it is an object, under present circumstances, of the first importance to the City. If then they can comply with it conveniently, I persuade myself they will do so; if they cannot, it would be unreasonable in me to ask it, and I wave the request accordingly. With very great esteem & regard I am Dear Sir Your Obedt and very Hble Servant

Go: Washington

